62 F.3d 1417
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas E. LANHAM, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 94-3706.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1995.

Before:  RYAN and SUHRHEINRICH, Circuit Judges;  JARVIS, Chief District Judge.*
PER CURIAM.


1
Plaintiff Douglas E. Lanham appeals the district court's denial of his motion for attorney fees pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. Sec. 2412(d).  The district court concluded that the position of the Secretary of Health and Human Services (Secretary) was substantially justified;  and, therefore, the plaintiff was not entitled to attorney fees under the EAJA.


2
Plaintiff argues that once the district court found the Secretary's decision to be "clearly erroneous," it was precluded from finding the Secretary's position was "substantially justified" under the EAJA.  This contention is unsupported by case law.  See Welter v. Sullivan, 941 F.2d 674, 676 (8th Cir.1991) (noting that whether the Secretary can produce substantial evidence to support a denial of benefits and whether the Secretary if substantially justified in denying attorney fees under EAJA are separate issues, both of which require separate determinations);  Jankovich v. Bowen, 868 F.2d 867, 870 (6th Cir.1989) (holding that although "the Secretary's position was not supported by substantial evidence, it was grounded in a reasonable belief in law and fact" that the plaintiff was not disabled).


3
After studying the record and the brief of the parties, we are satisfied that the district court did not base its denial of attorney fees on an erroneous legal conclusion or clearly erroneous finding of fact, and that no useful purpose would be served by additional discussion.  Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in its May 4, 1994 Memorandum Opinion.



*
 The Honorable James H. Jarvis, United States Chief District Judge for the Eastern District of Tennessee, sitting by designation